OPINION OF THE COURT
Per Curiam.
By order of the Supreme Court of Hawaii dated July 9, 1997, the respondent was disbarred from the practice of law in Hawaii.
*85On August 28, 1997, the respondent was served with a notice pursuant to 22 NYCRR 691.3, affording him the opportunity, within 20 days after service of thé notice, to file a verified statement setting forth any of the defenses to the imposition of reciprocal discipline enumerated in 22 NYCRR 691.3 (c). The respondent was specifically informed of his right to demand a hearing at which consideration would be given to any and all of the enumerated defenses. To date, the respondent has neither asserted any defenses to the imposition of reciprocal discipline nor requested a hearing.
Under the circumstances, the respondent is disbarred from the practice of law in New York based on the disciplinary action taken against him in Hawaii.
Mangano, P. J., Bracken, Rosenblatt, Miller and O’Brien, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, effective immediately, the respondent, Richard C. Post, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Richard C. Post, is commanded to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from, holding himself out in any way as an attorney and counselor-at-law.